Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133170(89)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  CHATHAPURAM S. RAMANATHAN,
          Plaintiff-Appellee,
                                                                   SC: 133170
  v                                                                COA: 266238
                                                                   Wayne CC: 98-810999-NO
  WAYNE STATE UNIVERSITY BOARD OF
  GOVERNORS,
           Defendant-Appellant,
  and
  LEON CHESTANG,
             Defendant.
  _________________________________________

               On order of the Chief Justice, the motion by Blue Cross Blue Shield of
  Michigan, the City of Detroit, Meijer, Inc., Michigan Municipal League Liability and
  Property Pool and Michigan Municipal League to participate in oral argument is
  considered and it is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2007                   _________________________________________
                                                                              Clerk